Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount:
$1,200,000.00                                                                                                           Issue
Date: May 11, 2012
Purchase Price: $1,080,000.00


SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, INNOVATIVE FOOD HOLDINGS, INC., a Florida corporation
(hereinafter called “Borrower”), hereby promises to pay to the order of  ALPHA
CAPITAL ANSTALT (the “Holder”), address at Pradafant 7, 9490 Furstentums, Vaduz,
Lichtenstein, Fax: 011-42-32323196, without demand, the sum of up to One Million
Two Hundred Thousand Dollars ($1,200,000.00) (“Principal Amount”), with interest
accruing thereon, on May 11, 2015 (the “Maturity Date”), if not sooner paid or
modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement by and among the Borrower, the Holder and certain other holders (the
“Other Holders”) of convertible secured promissory notes (the “Other Notes”),
dated of even date herewith (the “Subscription Agreement”) for an aggregate
Principal Amount of $1,200,000.  Unless otherwise separately defined herein,
each capitalized term used in this Note shall have the same meaning as set forth
in the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   The unpaid Principal Amount of this Note shall
bear interest at the rate of 4.5% per annum, simple interest, from the Issue
Date through the Maturity Date.   Interest shall be payable monthly in arrears
on the last day of each month as described on Schedule 1.1 commencing [4 months
out], 2012, and on the Maturity Date, accelerated or otherwise, when the
principal and remaining accrued but unpaid interest shall be due and payable, or
sooner as described below.  Interest will be payable in cash or at the election
of the Holder, may be converted to Common Stock pursuant to Article III.


1.2           Minimum Monthly Principal Payments.   Amortizing payments of the
outstanding Principal Amount of this Note and accrued interest shall commence on
the fourth month anniversary date of this Note and on the same day of each month
thereafter (each a “Repayment Date”) until the Principal Amount and accrued
interest have been paid in full, whether by the payment of cash or by the
conversion of such Principal Amount and interest into Common Stock pursuant to
the terms hereof.  Subject to Article II and Article III below, on each
Repayment Date, the Borrower shall make payments to the Holder as described on
Schedule 1.1 on the entire Principal Amount outstanding prior to and as of such
Repayment Date, and any other amounts which are then owing under this Note that
have not been paid (collectively, the “Monthly Amount”).


1.3           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity Date
and during the pendency of an Event of Default, (as defined in Article IV) a
default interest rate of twelve percent (12%) per annum shall be in effect.
 
 
1

--------------------------------------------------------------------------------

 


1.4           Conversion Privileges.  The Conversion Rights set forth in Article
III shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article III hereof.


1.5           Pari Passu.   All payments made on this Note and the Other Notes
and except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes shall be made and taken pari passu with
respect to this Note and the Other Notes.


1.6           Application of Payments.  Payments made by Borrower to Holder
whether by conversion or in cash, unless otherwise designated by Holder shall be
applied (i) first against amounts owed by Borrower to Holder arising under the
Transaction Documents other than Principal Amount or interest, then (ii) to
accrued interest, and lastly (ii) to Principal Amounts of not yet due Monthly
Amounts commencing with the last payable Monthly Amount and thereafter to
Monthly Amounts in reverse chronological order.  The foregoing notwithstanding,
timely payments of Monthly Amounts made pursuant to Section 1.6 shall be applied
(i) first against any amounts owed by Borrower to Holder arising under the
Transaction Documents other than Principal Amount or interest, then (ii) to
accrued interest, and lastly (ii) to the Principal Amount of such timely made
payment of Monthly Amount.  Any Principal Amount, interest and any other sum
arising under this Note and the Transaction Documents that remains outstanding
as of the Maturity Date shall be due and payable on the Maturity Date.


1.7           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


MONTHLY REPAYMENT


2.           Payment of Monthly Amount in Cash.  Subject to Section 3.3 hereof,
the Borrower, at the Holder’s election, shall pay the Monthly Amount not later
than ten (10) business days after the relevant Repayment Date in cash in an
amount equal to the Monthly Amount.  The Borrower must contemporaneously with
such payment deliver to Holder supporting calculation for the amount of cash
paid.

ARTICLE III


CONVERSION RIGHTS


The Holder shall have the right to convert the principal due under this Note
into Shares of the Borrower’s Common Stock, $0.0001 par value per share (“Common
Stock”) as set forth below.


3.1.           Conversion into the Borrower’s Common Stock.
 
 
2

--------------------------------------------------------------------------------

 


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 3.1(b) hereof, determined as provided herein.  Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within five (5) business days after the Conversion Date (such fifth day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Borrower until the Note has been fully
converted or satisfied.   The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b) Subject to adjustment as provided in Section 3.1(c) hereof, the conversion
price (“Conversion Price”) per share shall be $0.02.


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 3.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, other than
a merger or consolidation that does not result in a Change of Control of the
Borrower, (B) the Borrower effects any sale of all or substantially all of its
assets in one or a series of related transactions,  (C) any tender offer or
exchange offer (whether by the Borrower or another entity) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, (D) the Borrower consummates a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more persons or entities whereby such other persons or
entities acquire more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any “person” or “group” (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower), or (F) the Borrower effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (other than a reverse merger)  (in any
such case, a “Fundamental  Transaction”), this Note, as to the unpaid principal
portion thereof and accrued interest thereon, if any, shall thereafter be deemed
to evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.  For the purpose of this Section 3.1, a “Change of
Control” is defined as business transaction or reorganization as a result of
which the shareholders of the Borrower immediately prior to the transaction or
reorganization hold less than a majority of the voting interests of the
surviving corporation or other entity after the transaction or reorganization,
or any similar corporate or other reorganization on or after the Issue Date.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.
 
 
3

--------------------------------------------------------------------------------

 


C.           Stock Splits, Combinations and Dividends.   If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


                      D.           Share Issuance.   So long as this Note is
outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in Section 12(a) of the Subscription Agreement),
prior to the complete conversion or payment of this Note, for a consideration
per share that is less than the Conversion Price that would be in effect at the
time of such issue, then, and thereafter successively upon each such issuance,
the Conversion Price shall be reduced to such other lower issue price.  For
purposes of this adjustment, the issuance of any security or debt instrument of
the Borrower carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Conversion Price. Common Stock issued or issuable by the Borrower for no
consideration will be deemed issuable or to have been issued for $0.0001 per
share of Common Stock.  The reduction of the Conversion Price described in this
paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement.


(d)           Whenever the Conversion Price is adjusted pursuant to Section
3.1(c) above, the Borrower shall promptly, but not later than the second (2nd)
business day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Holder shall be
entitled to the benefit of an actual lower Conversion Price notwithstanding a
Notice of Conversion made in reliance on a higher Conversion Price.


3.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 3.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid, upon surrender of the
existing Note.


3.3.           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 9.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
9.99%.  The restriction described in this paragraph may be waived, in whole or
in part, upon sixty-one (61) days prior notice from the Holder to the Company to
increase such percentage to up to 9.99%, but not in excess of 9.99%.  The Holder
may decide whether to convert the Convertible Note to achieve an actual 9.99%
ownership position as described above, but not in excess of 9.99%.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE IV


REDEMPTION


4.1           Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Borrower notifies the
Holder of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment of 115% of the then outstanding Principal Amount, accrued
interest and any other amount owed to the Holder pursuant to the Transaction
Documents.


4.2           Optional Redemption of Principal Amount.  Provided an Event of
Default has not occurred, whether or not such Event of Default has been cured,
the Borrower will have the option of prepaying the outstanding Principal amount
of this Note (“Optional Redemption”), in whole or in part, by paying to the
Holder a sum of money equal to one hundred percent (100%) of the Principal
amount to be redeemed, together with accrued but unpaid interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this Note
or any Transaction Document through the Redemption Payment Date as defined below
(the “Redemption Amount”). Borrower’s election to exercise its right to prepay
must be by notice in writing (“Notice of Redemption”). The Notice of Redemption
shall specify the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be at least ten (10) business days after the date of
the Notice of Redemption (the “Redemption Period”).  A Notice of Redemption
shall not be effective with respect to any portion of the Principal Amount or
interest for which the Holder has previously delivered an election to convert,
or for conversions initiated or made by the Holder during the Redemption
Period.  On the Redemption Payment Date, the Redemption Amount, less any portion
of the Redemption Amount against which the Holder has permissibly exercised its
conversion rights, shall be paid in good funds to the Holder. In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of Redemption will be null and void. A Notice
of Redemption may not be given nor may the Borrower effectuate a Redemption
without the consent of the Holder, if at any time during the Redemption Period
an Event of Default has occurred. During the Optional Redemption Period, the
Company must abide by all of its obligations to the Note Holder.


ARTICLE V


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”),
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:


5.1           Failure to Pay Principal or Interest.  The Borrower (i) fails to
pay any installment of interest under this Note within three (3) calendar days
of its due date, or (ii) fails to pay any principal or other sums due under this
Note when due.


5.2           Breach of Covenant.  The Borrower or any Subsidiary breaches any
material covenant or other term or condition of this Note or any Transaction
Documents which if capable of cure is not cured within ten (10) days after
occurrence.
 
 
5

--------------------------------------------------------------------------------

 


5.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, or the Transaction
Documents shall be false or misleading in any material respect as of the date
made and the Closing Date.


5.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower or a material Subsidiary of a substantial portion of their businesses.
 
5.5           Cessation of Operations.   Any cessation of operations by Borrower
or a material Subsidiary.
 
5.6           Maintenance of Assets.   Except in the ordinary course of business
or where it is not commercially reasonable, the failure by Borrower or any
Subsidiary to maintain any material intellectual property rights, personal, real
property, equipment, leases or other assets which are necessary to conduct its
business (whether now or in the future) and such breach is not cured with
fifteen (15) days after written notice to the Borrower from the Holder.


5.7           Receiver or Trustee.  The Borrower or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


5.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any Subsidiary or any of its property or other assets for more than $100,000 in
excess of the Borrower’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.


5.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary.


5.10           Delisting.   An event resulting in the Common Stock no longer
being quoted on the Over-The-Counter Bulletin Board (the “OTCBB”); failure to
comply with the requirements for continued quotation on the OTCBB for a period
of ten (10) consecutive trading days; or notification from the OTCBB that the
Borrower is not in compliance with the conditions for such continued quotation
and such non-compliance continues for ten (10) days following such notification.


5.11           Non-Payment.   A default by the Borrower or any Subsidiary under
any one or more obligations in an aggregate monetary amount in excess of
$75,000, other than a non-payment of the Other Secured Notes, for more than
twenty (20) days after the due date, unless the Borrower or such Subsidiary is
contesting the validity of such obligation in good faith.


5.12           Stop Trade.  An SEC or judicial stop trade order or OTCBB
suspension that lasts for ten (10) or more consecutive trading days.


5.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, Sections 7 and 11 of the Subscription Agreement, and
the Warrant or, if required, a replacement Note following a partial conversion,
which continues for five (5) business days beyond the required delivery date.


5.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants, and such failure continues for a period of thirty (30)
business days.
 
 
6

--------------------------------------------------------------------------------

 


5.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements shall not constitute a
default under this Section 5.15.


5.16           Non-Registration Event.  The Borrower’s failure to materially
comply with the registration obligations set forth in Section 11 of the
Subscription Agreement beyond five (5) business days after the applicable time
period.


5.17           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.


5. 18           Other Note Default.   The occurrence of an Event of Default
under any Other Note, other than the Other Secured Notes.


ARTICLE VI


SECURITY INTEREST


6.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Holder pursuant to a Security Agreement,
as delivered by Borrower to Holder.  The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower or a Subsidiary, or if any of the Collateral (as defined in
the Security Agreement) should become the subject of any bankruptcy or
insolvency proceeding, then the Holder should be entitled to, among other relief
to which the Holder may be entitled under the Transaction Documents and any
other agreement to which the Borrower or a Subsidiary and Holder are parties
(collectively, “Loan Documents”) and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law. THE BORROWER EXPRESSLY WAIVES THE
BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE,
THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION
362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE
(INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT,
CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY
OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  The
Borrower hereby consents to any motion for relief from stay that may be filed by
the Holder in any bankruptcy or insolvency proceeding initiated by or against
the Borrower and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Holder.  The Borrower represents, acknowledges and
agrees that this provision is a specific and material aspect of the Loan
Documents, and that the Holder would not agree to the terms of the Loan
Documents if this waiver were not a part of this Note. The Borrower further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Holder nor any person acting on behalf of
the Holder has made any representations to induce this waiver, that the Borrower
has been represented (or has had the opportunity to he represented) in the
signing of this Note and the Loan Documents and in the making of this waiver by
independent legal counsel selected by the Borrower and that the Borrower has
discussed this waiver with counsel.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE VII


MISCELLANEOUS


7.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
7.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Innovative Food
Holdings, Inc., 3845 Beck Boulevard, Suite 805, Naples, FL 34114, Attn: Sam
Klepfish, CEO, facsimile: (516) 858-0503, with a copy by facsimile only to:
Howard Rhine, Esq., Feder Kaszovitz  LLP, 845 Third Avenue, New York, NY
10022-1200, facsimile: (212) 888-7776, and (ii) if to the Holder, to the name,
address and facsimile number set forth on the front page of this Note, and to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.
 
7.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
7.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
7.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
7.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
 
8

--------------------------------------------------------------------------------

 
 
7.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
7.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
7.9           Facsimile Signature.  In the event that the Borrower’s signature
is delivered by facsimile transmission, PDF, electronic signature or other
similar electronic means, such signature shall create a valid and binding
obligation of the Borrower with the same force and effect as if such signature
page were an original thereof.
 
7.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of May, 2012.




INNOVATIVE FOOD HOLDINGS, INC.




By: ________________________________
                                                                                             
  Name:
                                                                                           
    Title:


WITNESS:




______________________________________
 
 
10

--------------------------------------------------------------------------------

 
 
 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by INNOVATIVE FOOD HOLDINGS,
INC. on May 11, 2012 into Shares of Common Stock of INNOVATIVE FOOD HOLDINGS,
INC. (the “Borrower”) according to the conditions set forth in such Note, as of
the date written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of INNOVATIVE FOOD HOLDINGS, INC.




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________
 
 
11

--------------------------------------------------------------------------------

 



